DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the drawings do not include reference sign(s) for the following elements:
the “valve cavity” recited in claim 1, line 2;
the “two unsealing parts” recited in claim 1, line 4;
“a flow channel for the first water outlet” in claim 2, lines 3-4;
“a flow channel for the second water outlet: in claim 2, line 4;
 “water inlet hole” in claim 6, line 3;
“snap-in sealing part” in claim 6, line 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 5, 6, 8 and 9 is/are objected to because of the following informalities:  
In claim 5, line 3, the recitation “a length direction” should read –[[a]]the length direction--.
In claim 5, lines 7-8, the recitation “the flow channel for the first water outlet/the flow channel for the second water outlet opposite thereto” should read --the flow channel for the first water [[outlet/the]]outlet or the flow channel for the second water outlet disposed opposite thereto--.
In claim 6, lines 1 and 3, both recitations of “the unsealing parts” should read –the two unsealing parts--.
In claim 6, lines 11-12, the recitation “the flow channel for the first water outlet/the flow channel for the second water outlet opposite” should read --the flow channel for the first water [[outlet/the]]outlet or the flow channel for the second water outlet disposed opposite--.
In claim 8, lines 6-7, the recitation “in length direction” should read –in the length direction--.
In claim 8, line 12, the recitation “top end” should read –a top end--.
In claim 8, line 13, the recitation “bottom end” should read –a bottom end--.
In claim 9, lines 1-2, the recitation “the driving rods” should read –[[the]]each driving rod[[s]]--.
In claim 9, line 2, the recitation “the spring” should read –[[the]]each spring--.
In claim 9, line 2, the recitation “the driving sliders” should read –the respective driving slider[[s]]--.
In claim 9, line 3, the recitation “the spring” should read –[[the]]each spring--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving assembly” in claim 1, line 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a diaphragm comprising two unsealing parts respectively arranged opposite to the first water outlet and the second water outlet” in lines 4-5.  The first water outlet (15) and the second water outlet (16) extend orthogonally to one another, so it is unclear as to how the diaphragm, or the two unsealing parts thereof, which is/are relatively planar, are arranged opposite to both the first water outlet and the second water outlet.  For the purpose of examination, it is assumed that the recitation “arranged opposite to the first water outlet and the second water outlet” in claim 1, lines 4-5, should read --arranged upstream of the first water outlet and the second water outlet--.  Similarly, it is assumed that the recitation “opposite thereto” in claim 1, line 6, should read –disposed downstream thereof--.
Claim 6 recites the limitation “the unsealing parts include an elastic membrane” in lines 1-2.  Claim 6 further refers to “the elastic membranes” in line 4 and “the elastic membrane” in line 6, and the claim is unclear as to if each of the unsealing parts include a respective elastic membrane, or if the unsealing parts, collectively, include a single elastic membrane.  
Claims 2-5 and 7-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2022/0033750 (“Lundin”).
Regarding claim 1, Lundin discloses (see figs. 2a-2d) a switching valve, comprising: 
a valve body (12) comprising a valve cavity (cavity within which diaphragm 20b is disposed) and a water inlet (port 18 disposed on face 22a; see fig. 2d), a first water outlet (any one of ports 18 disposed on face 22b; see fig. 2d), and a second water outlet (any other of ports 18 disposed on face 22b; see fig. 2d) in communication with the valve cavity; 
a diaphragm (20b) comprising two unsealing parts (19a) respectively arranged opposite to the first water outlet and the second water outlet, wherein each unsealing part can control opening or closing of the first water outlet or the second water outlet opposite thereto; 
a driving assembly (41; see paragraphs [0048] through [0050]), wherein both of the two unsealing parts are connected with the driving assembly, and the driving assembly can individually drive each of the unsealing parts to switch between opening and closing (state where sealing parts 19a are abutting respective seats 19b), such that at least one of the first water outlet and the second water outlet is in an open state (see by example open state in fig. 2b).
Regarding claim 2, Lundin discloses a cavity wall (20a) of the valve cavity is provided with two through holes (holes within which sealing parts 19a are disposed) spaced apart along a length direction (direction along horizontal axis, relative to the orientation of fig. 2b) of the valve cavity, wherein the two through holes are arranged opposite to a flow channel (14) for the first water outlet and a flow channel for the second water outlet (any one of outlets 18 disposed on face 22b; see fig. 2d) respectively.
Allowable Subject Matter
Claim(s) 3-10 would be allowable if rewritten to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3-10, the closest prior art does not disclose or render obvious the switching valve, wherein a housing is sleeved and fixed on the valve body, and the water inlet and the first water outlet both extend out of the housing, wherein an operating cavity for accommodating the driving assembly is provided between the housing and the valve cavity, in combination with the remainder limitations of the claim, base claim and any intervening claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2019/0219184 discloses a valve having a diaphragm, which seats against a first and second valve seat.  DE1140417, US6394136, US5765591, US4721133 and US4241761 disclose a diaphragm valve having a single diaphragm, which seats against a plurality of valve seating surfaces.  US6834675 discloses a valve having two diaphragms, which engage respective valve seats.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753